Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 18-27 are pending.
Response to Arguments
Amendments and remarks on page 5-6 regarding double patenting rejections are fully considered; the amendments change the scope of the claimed subject matter but do not appear sufficient to obviate double patenting rejections, and they are revised and/or maintained accordingly.
Amendments and remarks regarding claim objections are fully considered; claim objections are withdrawn accordingly.
Amendments and remarks on page 6-11 regarding 35 USC 103 rejections are fully considered; 35 USC 103 rejections are withdrawn accordingly.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 18-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of US Patent 10,841,931.
Regarding claim 18, 23, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 18
‘931 patent Claim 1
A station(STA) comprising: a transceiver configured to transmit and receive wireless signals; and a processor configured to process wireless signals transmitted or received through the transceiver, wherein the processor is configured to: receive a first trigger frame indicating transmission of an uplink data to one or more STAs for a multi-user transmission through a channel from an access point(AP),
A base wireless communication terminal comprising: a transceiver configured to transmit and receive wireless signals; and a processor configured to process wireless signals transmitted or received through the transceiver, wherein the processor is configured to: transmit a first trigger frame through a channel,
wherein the first trigger frame includes resource allocation information for the one or more STAs,
…wherein the first trigger frame solicits an uplink transmission of one or more terminals and indicates information of resource unit(s) allocated for each terminal of the one or more terminals,
transmit the uplink data in response to the first trigger frame based on the resource allocation information, and
…detect whether an uplink transmission is received in response to the first trigger frame
receive a second trigger frame after a point coordination function (PCF) interframe space(PIFS) time from the AP when a specific condition is satisfied,
…and transmit a second trigger frame when no uplink transmission has been received in response to the first trigger frame through the channel…wherein carrier sensing (CS) is performed to check whether the channel is idle during a point coordination function (PCF) interframe space (PIFS) time before transmitting the second trigger frame,
wherein the specific condition indicates at least one condition for transmitting the second trigger frame after the first trigger frame is transmitted, and wherein the at least one condition includes that the channel is determined to be idle during the PIFS time, and the AP does not receive at least one uplink data in response to the first trigger frame from the one or more STAs, and
…and transmit a second trigger frame when no uplink transmission has been received in response to the first trigger frame through the channel…and wherein the second trigger frame is transmitted after the PIFS time, when the channel is determined to be idle for the PIFS time.
wherein the channel is determined to be idle during the PIFS time for transmission of the second trigger frame through a carrier sensing procedure
…wherein carrier sensing (CS) is performed to check whether the channel is idle during a point coordination function (PCF) interframe space (PIFS) time before transmitting the second trigger frame


As can be seen from the direct claim comparison, claim 18 of the instant application recites a substantially similar variation of claim 1 of ‘931; thus the conflicting claims are not patentably distinct.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 19-22, 24-27 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 19
‘931 patent Claim 1
wherein the at least one condition further includes that a predetermined transmission opportunity(TXOP) is sufficient for transmission of the second trigger frame.
…wherein the second trigger frame is transmitted after the PIFS time, when the channel is determined to be idle for the PIFS time through the CS and the transmission of the second trigger frame can be successfully performed within a predetermined transmission opportunity (TXOP).
Instant application claim 20
‘931 patent Claim 2
wherein the multi-user transmission for the at least one uplink data is determined to be successful when the AP receives the at least one uplink data in response to the first trigger frame from the one or more STAs.
wherein the processor is further configured to: determine that an uplink multi-user transmission is successful when uplink transmission is received, in response to the first trigger frame, from at least one of wireless communication terminals indicated by the first trigger frame
Instant application claim 21
‘931 patent Claim 3
wherein the multi-user transmission for the at least one uplink data is determined to be failed when the AP does not receive the at least one uplink data in response to the first trigger frame from the one or more STAs.
wherein the processor is further configured to: determine that an uplink multi-user transmission has failed when no uplink transmission in response to the first trigger frame has been received.
Instant application claim 22
‘931 patent Claim 4
wherein a new back-off counter for transmitting the second trigger frame is generated when the AP does not receive the at least one uplink data in response to the first trigger frame, and
wherein the new backoff counter is used by the AP to perform a backoff procedure.
wherein the processor is further configured to: when no uplink transmission has been received in response to the first trigger frame, obtain a new backoff counter for transmitting a new trigger frame, and perform a backoff procedure based on the obtained new backoff counter.


Claim 18-27 rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claim 18-22 of copending US Patent Application 17,069,864.
Regarding claim 18, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 18
‘864 patent Claim 18, 19
A station(STA) comprising: a transceiver configured to transmit and receive wireless signals; and a processor configured to process wireless signals transmitted or received through the transceiver, wherein the processor is configured to: receive a first trigger frame indicating transmission of an uplink data to one or more STAs for a multi-user transmission through a channel from an access point(AP),
A station (STA) comprising: a transceiver configured to transmit and receive wireless signals; and a processor configured to process wireless signals transmitted or received through the transceiver, wherein the processor is configured to: receive a first trigger frame through a channel from an access point (AP),
wherein the first trigger frame includes resource allocation information for the one or more STAs,
wherein the first trigger frame includes size information and placement information of a resource unit allocated for the STA and indicates transmission of an uplink data to one or more STAs
transmit the uplink data in response to the first trigger frame based on the resource allocation information, and
transmit the uplink data in response to the first trigger frame,
receive a second trigger frame after a point coordination function (PCF) interframe space(PIFS) time from the AP when a specific condition is satisfied,
and receive a second trigger frame after a point coordination function (PCF) interframe space (PIFS) time,
wherein the specific condition indicates at least one condition for transmitting the second trigger frame after the first trigger frame is transmitted, and wherein the at least one condition includes that the channel is determined to be idle during the PIFS time, and the AP does not receive at least one uplink data in response to the first trigger frame from the one or more STAs.
wherein the second trigger frame is transmitted when the channel is determined to be idle during the PIFS time through carrier sensing of the AP before transmitting the second trigger frame and a predetermined transmission opportunity (TXOP) is sufficient for transmission of the second trigger frame. (claim 19) wherein the second trigger is transmitted when the AP does not receive at least one uplink data in response the first trigger frame from the one or more STAs
wherein the channel is determined to be idle during the PIFS time for transmission of the second trigger frame through a carrier sensing procedure
…wherein the second trigger frame is transmitted when the channel is determined to be idle during the PIFS time through carrier sensing of the AP


As can be seen from the direct claim comparison, claim 18 of the instant application recites a substantially similar variation of claim 18, 19 of ‘864; thus the conflicting claims are not patentably distinct.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.
Regarding claim 19-22, 24-27 although the conflicting claims are not identical, they are not patentably distinct from respective claim 18-22 of ‘864.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467